 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00202 WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   CYNTHIA SEELEY,                                    DATE: May 10, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 10, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until June 21,

22 2021 at 9:00 a.m., and to exclude time between May 10, 2021, and June 21, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes investigative reports, materials obtained via subpoena, email correspondence, and

27          related documents in electronic form including approximately 737 pages of documents as well as

28          an audio recording. The discovery has been either produced directly to counsel and/or made


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        available for inspection and copying.

 2               b)      Defense counsel seeks additional time to interview potentially material witnesses

 3        concerning the circumstances surrounding the offense, discuss the evidence and potential

 4        resolutions with the defendant, and to confer with the government.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of May 10, 2021 to June 21, 2021 at

14        9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

15        Code T4] because it results from a continuance granted by the Court at defendant’s request on

16        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

17        best interest of the public and the defendant in a speedy trial.

18                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1

 2          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7 Dated: May 5, 2021                                         PHILLIP A. TALBERT
                                                              Acting United States Attorney
 8

 9                                                            /s/ SHELLEY D. WEGER
                                                              SHELLEY D. WEGER
10                                                            Assistant United States Attorney
11

12 Dated: May 5, 2021                                         /s/ TIMOTHY ZINDEL (by Shelley
                                                              Weger as authorized on 5/5/21)
13                                                            TIMOTHY ZINDEL
                                                              Counsel for Defendant
14
                                                              CYNTHIA SEELEY
15

16

17                                          FINDINGS AND ORDER
18          IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led to
19 the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court

20 issued in connection with the pandemic allow for continuances and the exclusion of time under the
21 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,

22 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit

23 suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,

24 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th

25 Cir. Judicial Council 2020).

26          Dated: May 5, 2021
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
